I am unable to agree with all that is said in the foregoing opinion. I think the record establishes at least *Page 323 
an executed contract to adopt, and that as between the parties thereto this created the same rights, obligations and duties that an adoption legally executed would have created. Re Firle,197 Minn. 1, 265 N.W. 818. Accordingly, the respondents George Gappert and Selma Gappert Becker, are to be deemed the children of George Gappert, deceased. Comp. Laws 1913, § 4448. As such they are entitled to nominate the administrator of the estate of George Gappert, deceased (Comp. Laws 1913, § 8657) subject, however, to the exercise of a reasonable discretion by the county court in the matter of his appointment. Comp. Laws 1913, § 8663; Ellis v. Ellis, 42 N.D. 535, 174 N.W. 76.
BURKE, J., I concur in the foregoing dissent.